UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MOHAMED SOLTAN,
             Plaintiff

        v.                                               Civil Action No. 20-1437 (CKK)

 HAZEM ABDEL AZIZ EL BEBLAWI,

             Defendant


                                 MEMORANDUM OPINION
                                   (September 17, 2021)

       Plaintiff Mohamed Soltan filed suit against Defendant Hazem Abdel Aziz El Beblawi, the

former interim prime minister of Egypt, alleging violations of the Torture Victim Protection Act of

1991 (“TVPA”). Defendant later submitted to the Court a letter from the United States Department

of State, certifying that at the time Plaintiff filed his lawsuit, Defendant was serving as Egypt’s

Principal Resident Representative to the International Monetary Fund (“IMF”); based on that

position, Defendant claims he is entitled to diplomatic immunity pursuant to the United Nations

Headquarters Agreement, the Vienna Convention on Diplomatic Relations, and the Diplomatic

Relations Act.

       Before the Court are Defendant’s [24] Motion to Quash Service of Process and [25] Motion

to Dismiss, in which Defendant argues that this Court lacks jurisdiction because he is immune

from suit by virtue of his diplomatic status. Also before the Court are Plaintiff’s [50] Motion for

Leave to File a Reply to Defendant’s Response to the United States’ Statement of Interest and

Defendant’s [53] Motion to Strike Plaintiff’s Motion for Leave. Because the Court has considered

Plaintiff’s proposed pleading, attached to his [50] Motion, the Court shall GRANT Plaintiff’s

Motion for Leave to File a Reply and DENY Defendant’s Motion to Strike.

                                                1
           Upon thorough review of the pleadings, 1 the relevant legal authority, the Statement of

Interest of the United States, ECF No. 44, and the entire record, the Court concludes that Defendant

is entitled to diplomatic immunity. Accordingly, the Court shall GRANT Defendant’s Motion to

Quash Service of Process and Motion to Dismiss and shall DISMISS this case for lack of

jurisdiction.

           The Court does not take this step lightly.              Plaintiff’s Complaint contains shocking

allegations of grave human rights abuses. The Court’s dismissal of this case is in no way a

reflection of the merits of Plaintiff’s claims or Defendant’s defenses. Nor does the Court express

any view as to the merits of the Complaint, as the merits cannot be reached because of the Court’s

conclusion that it lacks subject matter jurisdiction due to Defendant’s status as immune from suit.

Basic constitutional and statutory principles prevent this Court from allowing Plaintiff’s claims

against Defendant to proceed at this time.

                                            I.    BACKGROUND

           Although the Court resolves the pending motions on the narrow issue of Defendant’s

immunity from suit, the Court shall briefly discuss Plaintiff’s allegations before addressing the

procedural posture and facts underlying Defendant’s claim of diplomatic immunity.



1
    The Court’s consideration has focused on the following documents:
      x Def.’s Mot. to Quash Service of Process (“Def.’s Mot. to Quash”), ECF No. 24;
      x Mem. in Support of Def.’s Mot. to Dismiss (“Def.’s Mot. to Dismiss”), originally filed at ECF No. 25-1,
          corrected version filed at ECF No. 30-1;
      x Pl.’s Mot. for Administrative Stay of Proceedings (“Pl.’s Mot. to Stay”), ECF No. 33;
      x Pl.’s Consolidated Opp’n to Def.’s Mot. to Dismiss and Mot. to Quash (“Pl.’s Opp’n to Def.’s Mots.”), ECF
          Nos. 34 & 35;
      x Def.’s Opp’n to Pl.’s Mot. for Administrative Stay of Proceedings (“Def.’s Opp’n to Pl.’s Mot. to Stay”),
          ECF No. 37;
      x Pl.’s Reply to Def.’s Opp’n to Pl.’s Mot. for Stay (“Pl.’s Reply”), ECF No. 38;
      x Statement of Interest of the United States (“Gov.’s Stmt.”), ECF No. 44;
      x Pl.’s Resp. to the Stmt. of Interest of the United States (“Pl.’s Resp. to Gov.’s Stmt.”), ECF No. 47;
      x Def.’s Resp. to Pl.’s Resp. to the Statement of Interest filed by the United States (“Def.’s Resp. to Gov.’s
          Stmt.”), ECF No. 49; and
      x Pl.’s Reply to Def.’s Resp. to the U.S. Statement of Interest (“Pl.’s Reply to Gov.’s Stmt.”), ECF No. 50-1.

                                                          2
   A. Plaintiff’s Allegations

       Plaintiff Mohamed Soltan is a United States citizen, who previously held dual citizenship

with Egypt. Compl. ¶ 12, ECF No. 1. He is fluent in both English and Arabic. Id. ¶¶ 19, 32.

Defendant Hazem Abdel Aziz El Beblawi served as Prime Minister of Egypt from July 9, 2013

until March 1, 2014. Id. ¶ 14; Def.’s Mot. to Dismiss at 9.

       The following is a recitation of the facts included in the Complaint, and not findings of fact

by the Court. Plaintiff’s claims stem from a period of political unrest in Egypt. On July 3, 2013,

the Egyptian military removed then-President Mohamed Morsi from office. See Compl. ¶ 28.

Shortly thereafter, Defendant became the interim prime minister. Id. In response to these events,

protesters and activists congregated in Rabaa Square in Cairo, seeking—according to Plaintiff—

to “pressure the military to restore democracy.” Id. ¶ 30. Plaintiff joined the protesters “to assist

in the coverage of the protest.” Id. ¶ 31. He worked as an interpreter for foreign media outlets, in

an effort to “promote insight” into the protests during an alleged “military black-out of all

independent media.” Id. ¶ 32. He also helped media outlets coordinate witness interviews and

shared videos, photographs, and “first-hand testimonials” of the protests and the government’s

response. Id. ¶¶ 33, 34.

       Plaintiff alleges that the Egyptian government—including Defendant—authorized security

forces to “violently disperse the protests” on July 31, 2013. Id. ¶ 36. The security forces fired tear

gas and then “fired ammunition into the crowds from rooftops and helicopters” and blocked the

protesters from exiting the square. Id. ¶¶ 37–38. Plaintiff posted images and reports of these

events on his Twitter account. Id. ¶¶ 41–42. He alleges that the Egyptian government was

monitoring his social media accounts and “deliberately targeted” him “for assassination” based on

his reporting. Id. ¶ 43. According to Plaintiff, security forces shot at him twice, and one bullet



                                                  3
lodged itself in his upper arm. Id. Plaintiff alleges that Defendant “personally authorized and

launched the operation” to clear protesters from Rabaa Square, resulting in Plaintiff’s injury and

1,000 civilian deaths. Id. ¶ 46.

       On August 25, 2013, Plaintiff was arrested at his parents’ home in a suburb of Cairo. Id.

¶¶ 52–53. Plaintiff was detained at several police stations and prisons over the course of

approximately 20 months. See id. ¶¶ 58, 59, 67, 72, 74, 80, 118. Plaintiff alleges that he suffered

brutal treatment at the hands of police and security forces during each stage of his detention; among

other things, Plaintiff indicates that he was repeatedly beaten, intentionally deprived of food, water,

and sleep, and denied medical assistance for the gunshot wound in his arm. Id. ¶¶ 75–77, 79, 95,

100, 103, 106, 112. Plaintiff also describes being confined in small, hot cells—often chained

together with other prisoners—being forced to sleep on the ground, and being placed in a cell

“infested with cockroaches and spiders” without a mattress, toilet, or other basic hygiene supplies.

Id. ¶¶ 62, 68, 78, 88–91. Plaintiff further alleges that prison guards forced him to listen to his

father being beaten, threatened to kill him, beat another prisoner to death in front of him, and

encouraged Plaintiff to commit suicide. Id. ¶¶ 68, 72, 86, 104.

       After several months of confinement, Plaintiff was “found guilty as part of a mass trial of

the bogus charges presented against him and sentenced to life in prison.” Id. ¶ 115. Plaintiff,

however, was released from prison on May 30, 2015 “after condemnations by the United States

government” on the condition that he relinquish his Egyptian citizenship. Id. ¶¶ 117, 118. He

returned to the United States. Id. ¶ 118. Plaintiff continues to suffer from physical, mental, and

emotional health complications related to his period of incarceration. Id. ¶ 119.

       Defendant’s tenure as Egypt’s prime minister ended on March 1, 2014, more than one year

before Plaintiff’s release from prison. See id. ¶ 14; Def.’s Mot. to Dismiss at 2. Plaintiff alleges



                                                  4
that Defendant exercised command and control over the security forces responsible for the “Rabaa

Square massacre and the subsequent crackdown in Egypt[.]” Compl. ¶ 124. He further alleges

that Defendant “authorized, directed and permitted persons or groups acting in coordination with

the [security forces], or under their control, to commit human rights abuses[,]” id. ¶¶ 122, 124,

including those Plaintiff alleges were perpetrated against him, id. ¶ 126.

       At the time Plaintiff filed his Complaint in this action, Defendant served as an executive

director of the IMF. Def.’s Mot. to Dismiss at 2. In that position, Defendant held a G-1 diplomatic

visa. See Def.’s Opp’n to Pl.’s Mot. for Hr’g Ex. A, ECF No. 19-1. A “G-1” visa designation

applies to “Principal Resident Representative of Recognized Foreign Government to International

Organization,” among others. 22 C.F.R. § 41.12.

       In addition to Defendant, Plaintiff names in his Complaint several other current and former

Egyptian government officials as “un-sued Defendants”:

           x   Abdel Fattah el-Sisi, President of Egypt, Compl. ¶ 15;

           x   Abbas Kamel, head of the General Intelligence Directorate, id. ¶ 16;

           x   Mohamed Ibrahim, former Minister of the Interior, id. ¶ 17;

           x   Mahmoud Sayed Abdel Hamid Sha’rawi, former Deputy Director of the National
               Security Agency, id. ¶ 18; and

           x   Tamar Al-Fergany, current Head of the Anti-Corruption Authority and former
               Attorney General of State Security Prosecution, id.

There is no indication on the public docket that Plaintiff has served or attempted to serve process

on these “Un-sued Defendants.” Rather, Plaintiff concedes that the Court lacks jurisdiction over

these “Un-sued Defendants,” but suggests that they “will be named” in the event “personal

jurisdiction against [these individuals] can be obtained.” See id. ¶¶ 15–18. Accordingly, the Court

proceeds in this Opinion with respect to Plaintiff’s claims against Defendant Beblawi only.



                                                 5
    B. Procedural Posture

         Plaintiff filed his Complaint on June 1, 2020. See Compl. Defendant was personally served

with the Summons and Complaint on June 3, 2020. See Aff. of Service, ECF No. 9. One week

later, Plaintiff filed a “Notice,” alleging that after Defendant had been served, Plaintiff’s family

members in Egypt had been “subject to raids in the middle of the night,” “held at gunpoint,” and

“were asked specifically about Plaintiff Soltan.” Notice ¶ 5, ECF No. 11. Because of these alleged

events, Plaintiff moved the Court for an emergency status conference to inquire about Defendant’s

involvement, see Pl.’s Mot. for Emergency Conf., ECF No. 12, which the Court denied, see Order,

ECF No. 25. Plaintiff also cited these events in opposing Defendant’s request for an extension of

time to respond to the Complaint. See Pl.’s Mem. in Opp’n to Def.’s Mot. for Extension at 2, ECF

No. 21 (noting “the serious concern about the retaliatory and intimidating actions taken by the

Egyptian government”).

         On June 24, 2020, Defendant filed his [24] Motion to Quash Service of Process and [25]

Motion to Dismiss. With Plaintiff’s consent and leave of the Court, see Order, ECF No. 31,

Defendant subsequently filed his [30] Corrected Motion to Dismiss on July 1, 2020. 2 In these

motions, Defendant argues that his diplomatic status based on his IMF position made him immune

from service of process and from suit. See Def.’s Mot. to Quash ¶¶ 1, 7, 14; Def.’s Mot. to Dismiss

at 15–18. 3 In his Motion to Dismiss, Defendant indicates that the Egyptian government had

requested a suggestion of immunity from the State Department. Def.’s Mot. to Dismiss at 13–14.

The record confirms that the Egyptian Embassy in Washington, D.C. sent two Diplomatic Notes



2
 Except where specifically noted, citations to “Def.’s Mot. to Dismiss” refer to Defendant’s Corrected Motion to
Dismiss, ECF No. 30-1.
3
  Defendant also argues that the Complaint should be dismissed for lack of personal jurisdiction and failure to state a
claim under Rules 12(b)(2) and 12(b)(6). See Def.’s Mot. to Dismiss at 19–21; 33–36. Defendant further contends
that Plaintiff’s claims are barred by the Act of State and Political Question doctrines. See id. at 27–30.

                                                          6
to the United States Department of State. The first, dated June 22, 2020, advises the State

Department that a “detailed diplomatic note will soon be dispatched respectfully requesting the

United States of America to recognize the immunities from suit in respect to Mr. El Beblawi.” See

Broas Decl. Ex. A, ECF No. 22-1. The second, dated June 24, 2020, requests that the State

Department submit a Suggestion of Immunity on behalf of Defendant because Defendant “is

inviolable and immune from civil suit on account of his current diplomatic status.” Broas Decl.

Ex. B, ECF No. 22-1. Defendant did not file any State Department records at the time he filed his

motions to quash and to dismiss.

       On July 17, 2020, however, Defendant filed a [32] Declaration of Timothy M. Broas,

attaching to it a State Department document describing itself as a “certification of Mr. Elbelblawi’s

immunity.” See Broas Decl. Ex. A, ECF No. 32. The certification is under cover of U.S. State

Department Diplomatic Note 20-959, dated July 7, 2020. The certification appears in the form of

a letter on State Department letterhead, signed by Clifton C. Seagroves, Principal Deputy Director,

Office of Foreign Missions. It states, in pertinent part:

               The official records of the Department of State, Office of Foreign
               Missions, indicate that Mr. Hazem Abdelaziz Mohamed
               ELBEBLAWI . . . is notified to the Department as assuming his
               duties as the Principal Resident Representative of the Arab Republic
               to the International Monetary Fund, effective November 2, 2014 and
               that he continues to serve in such capacity.

Broas Decl. Ex. A, ECF No. 32. The certification then provides that pursuant to Article V, Section

15(4) of the Agreement Between the United Nations and the United States Regarding the

Headquarters of the United Nations, 61 Stat. 3416, 11 U.N.T.S. 11 (entered into force Oct. 21,

1947) (“UN Headquarters Agreement”), “principal resident representatives” of a “special agency”

of the United Nations enjoy the “privileges and immunities” provided by the Vienna Convention



                                                  7
on Diplomatic Relations, 23 U.S.T. 3227, 500 U.N.T.S. 95 (“Vienna Convention”). Id. The

Vienna Convention, in turn, states that “[a] diplomatic agent . . . shall enjoy immunity from [the

receiving State’s] civil and administrative jurisdiction.” Vienna Convention Art. 31(1).

       In response to Defendant’s filing of the State Department’s certification, Plaintiff filed on

July 20, 2020 a [33] Motion for Administrative Stay of Proceedings for the Court to Assess the

Status of Defendant Beblawi’s Claim of Diplomatic Immunity. In his Motion to Stay, Plaintiff

argues that Defendant failed to raise his status as a “Principal Resident Representative” in earlier

pleadings or to identify this position as the basis for his claim of diplomatic immunity. Pl.’s Mot.

to Stay at 2, 3–5. Plaintiff also labels the State Department’s certification a “highly questionable

document,” raising questions about its timing, source, and effect. Id. at 3, 6. For example, Plaintiff

notes that the certification is not “in the usual form of a Suggestion of Immunity filed directly with

the Court by the State Department,” that it is unclear when Defendant became the Principal

Resident Representative to the IMF, and that there were no “official records” attached to it. Id. at

6. Plaintiff also notes that the correspondence from the Egyptian Embassy made no reference to

Defendant’s Principal Resident Representative status. Id. Based on these “questions,” Plaintiff

asks the Court to infer that Defendant “was not previously a Principal Resident Representative,”

but that his “status was changed for purposes of this case.” Id. at 6–7. Plaintiff also requested that

the Court stay consideration of Defendant’s motions, require Defendant to provide additional

information about the timing of the document’s production, to identify “his precise legal arguments

on diplomatic immunity,” and to “submit any materials from the IMF showing its agreement to his

status as a Principal Resident Representative.” Id.

       On the following day, Plaintiff filed a consolidated opposition to Defendant’s motions to

quash and dismiss. In his Opposition, Plaintiff recognizes Defendant’s claims of diplomatic



                                                  8
immunity based on the State Department certification—raising many of the same “suspicious

issues” noted in his Motion to Stay. See Pl.’s Opp’n to Def.’s Mots. at 27. Plaintiff claims,

however that he “could not responsibly respond” to Defendant’s motions based on Defendant’s

“late-breaking” reliance on his status as a Principal Resident Representative. Plaintiff also argues

that Defendant “has no legitimate argument for immunity unless he obtains an official Suggestion

of Immunity from the State Department.” Id. at 28.

         Defendant filed on August 4, 2020 an Opposition to Plaintiff’s Motion to Stay, presenting

his legal arguments for diplomatic immunity based on the State Department’s certification.

Defendant argues that the State Department’s formal certification of Defendant’s status as a

Principal Resident Representative conclusively establishes his immunity from suit. Def.’s Opp’n

to Mot. to Stay at 8–12. Plaintiff then replied to Defendant’s diplomatic immunity arguments in

his [38] Reply to Defendant’s Opposition to Plaintiff’s Motion for Administrative Stay. Plaintiff

argues that the State Department certification is not dispositive as to Defendant’s diplomatic

immunity because the relevant provision of the UN Headquarters Agreement requires evidence of

a “tripartite agreement” as to Defendant’s status as a “Principal Resident Representative” among

the United States, Egypt, and the IMF. See Pl.’s Reply at 10–11. Plaintiff contends that Defendant

has failed to produce such evidence, and therefore the State Department’s certification is

insufficient. Id.

         Because each party has had the opportunity to address the legal question of Defendant’s

immunity from suit based on his diplomatic status, the Court considers that issue fully briefed for

the purpose of resolving the dispositive issue of Defendant’s diplomatic immunity. 4


4
  Although the Court previously indicated that it would set a date for Defendant to file a Reply in support of his
Motions to Quash Service and to Dismiss, see July 21, 2020 Minute Order, the Court now finds that the parties have
fully briefed the legal question of Defendant’s diplomatic immunity in their briefing on Plaintiff’s Motion to Stay and
in response to the Statement of Interest of the United States. Accordingly, the Court finds that a Reply brief from

                                                          9
    C. Participation of the United States and Responsive Pleadings

        On December 19, 2020, the Court issued an [39] Order pursuant to 28 U.S.C. § 517,

inviting the United States to provide its views on the question of Defendant’s immunity. See Order

at 2–3, ECF No. 39. The Court noted that based on its review of the relevant caselaw, it would be

the first court to determine whether Section 15(4) of the UN Headquarters Agreement requires a

“Principal Resident Representative” of a specialized agency of the United Nations (here, the IMF),

to demonstrate the agency’s consent to Principal Resident Representative status and diplomatic

immunity. Id. at 2. Accordingly, the Court solicited the position of the United States as to the

following questions:

                 a. Does the State Department’s certification of Defendant’s
                    immunity rely on the IMF’s agreement to Defendant’s status;
                    and if so, would the State Department produce to the Court
                    documentation of the IMF’s agreement; or

                 b. If the State Department’s certification is not based on the IMF’s
                    agreement to Defendant’s status, would the State Department be
                    able to consult with the IMF and obtain such documentation—
                    without the State Department needing to express a legal position
                    on whether such agreement is required pursuant to the UN
                    Headquarters Agreement; or

                 c. If it is the State Department’s position that the UN Headquarters
                    Agreement does not require the IMF’s agreement to Defendant’s
                    status as “principal resident representative” or immunity, what
                    is the State Department’s legal analysis for such conclusion.

Id. at 2–3. After filing two notices requesting additional time to respond to the Court’s inquiry,

see ECF Nos. 41, 43, the United States filed a Statement of Interest on April 1, 2021, ECF No. 44.

        In its Statement of Interest, the United States indicates that the State Department’s

“certification of El Beblawi’s diplomatic status is conclusive with respect to that issue.” Gov.’s




Defendant is not necessary to resolve the dispositive issue of whether Defendant is immune from suit based on the
State Department certification.

                                                       10
Stmt. at 2. According to the United States, “[c]onsistent with standard accreditation practice,” the

IMF “notified [the U.S. Department of State] that El Beblawi assumed the position as Egypt’s

Principal Resident Representative to the IMF, effective November 2, 2014.” Id.; Gov.’s Stmt. Ex.

1, Seagroves Decl. ¶ 2, ECF No. 44-1. The State Department, “following [its] standard practice

for the accreditation of foreign representative to international organizations,” then “accepted the

IMF’s notification.” Gov.’s Stmt. at 3; Seagroves Decl. ¶ 3. According to the United States, the

State Department’s certification reflects agreement between the IMF, Egypt, and the United States

as to Defendant’s diplomatic status. Gov.’s Stmt. at 7; see also id. at 8 (“In this case, all three

entities referred to in Section 15(4) of the UN Headquarters Agreement—the IMF, Egypt, and the

United States—agreed as to El Beblawi’s diplomatic status.”).

       The United States also noted that the “official records of the Office of Foreign Missions

indicate that the IMF notified State of El Beblawi’s termination as the Principal Resident

Representative of Egypt to the IMF, effective October 31, 2020.” Gov.’s Stmt. at 4; Seagroves

Decl. ¶ 4. The United States argues that Defendant’s change in status has “no effect on the instant

case” because Defendant held diplomatic status at the time Plaintiff filed his Complaint and served

Defendant with process. Gov.’s Stmt. at 9–10.

       On April 19, 2021, with the Court’s leave, see ECF Nos. 45, 46, Plaintiff filed a [47]

Response to the Statement of Interest.        In his Response, Plaintiff contends that the State

Department failed to offer “documentary proof” of the IMF’s consent to Defendant’s “PRR

status.” Pl.’s Resp. to Gov.’s Stmt. at 2–3, 9. Defendant, with the Court’s leave, Minute Order

(Apr. 19, 2021), responded to Plaintiff’s Response to the Statement of Interest, contending that the

United States’ certification and Statement of Interest provide “conclusive evidence of diplomatic

status.” Def.’s Resp. to Gov.’s Stmt. at 4.



                                                 11
        Plaintiff then filed a [50] Motion for Leave to File a Reply to Defendant’s Response to the

United States’ Statement of Interest, attaching to the motion his proposed reply. Defendant

subsequently moved to strike Plaintiff’s motion for leave and proposed reply, contending that

Plaintiff has had ample opportunity to address the question of Defendant’s diplomatic immunity

in earlier pleadings, and that permitting further briefing undermines the purpose of diplomatic

immunity, which is “immunity from suit, rather than a mere defense to liability.” Def.’s Mot. to

Strike at 1 (quoting Mitchell v. Forsynth, 472 U.S. 511, 526 (1985)).

        As noted above, the Court grants Plaintiff’s motion for leave to file its reply to Defendant’s

response to the United States Statement of Interest. The Court reviewed Plaintiff’s proposed reply,

but does not consider the reasoning presented therein dispositive in ruling on the pending motions

to dismiss and to quash. The Court also denies Defendant’s motion to strike Plaintiff’s motion for

leave to file a reply, and denies Defendant’s request to file an additional responsive pleading. The

Court considers the question of Defendant’s diplomatic immunity based on his Principal Resident

Representative status to be fully briefed, and proceeds to the merits of the parties’ arguments with

respect to that issue.

                                  II.    LEGAL STANDARD

        “Federal courts are tribunals of ‘limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute[.]” Zuza v. Office of the High Representative, 857 F.3d 935,

938 (D.C. Cir. 2017) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994)). Where a defendant official is immune from suit, “the district court must dismiss the

complaint for lack of subject-matter jurisdiction.” Zuza v. Office of High Representative, 107 F.

Supp. 3d 90, 93 (D.D.C. 2015), aff’d 857 F.3d 935 (D.C. Cir. 2017).




                                                 12
        To determine whether there is subject matter jurisdiction, the Court may “consider the

complaint supplemented by undisputed facts evidenced in the record, or the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Coal. for

Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003) (citations omitted); see

also Jerome Stevens Pharms, Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253 (D.C. Cir. 2005)

(“[T]he district court may consider materials outside the pleadings in deciding whether to grant a

motion to dismiss for lack of jurisdiction[.]”).

                                        III.     DISCUSSION

        Defendant argues that dismissal of this action is mandated pursuant to the Vienna

Convention on Diplomatic Relations and the Diplomatic Relations Act. Specifically, Defendant

contends that because he was a Principal Resident Representative to the IMF at the time he was

served with process, he is entitled to diplomatic immunity pursuant to Article V of the UN

Headquarters Agreement—the basis for the State Department’s certification. Plaintiff, however,

argues that the State Department’s certification of Defendant’s immunity does not conclusively

establish Defendant’s immunity absent evidence of the IMF’s consent to Defendant’s diplomatic

status and immunity. Simply put, the question the Court confronts is whether diplomatic immunity

shields Defendant from suit. The answer requires an examination of the underlying statutory and

treaty framework.

    A. Vienna Convention and Diplomatic Relations Act

        The Vienna Convention provides that a “diplomatic agent shall . . . enjoy immunity from

[the receiving state’s] civil and administrative jurisdiction[.]” 5 Vienna Convention Art. 31(1). In

accordance with the Vienna Convention, Congress enacted the Diplomatic Relations Act, which


5
 Article 31 provides three exceptions to this diplomatic immunity. See Montuya v. Chedid, 779 F. Supp. 2d 60, 62
(D.D.C. 2011). None of those exceptions is at issue here.

                                                      13
provides that “[a]ny action or proceeding brought against an individual who is entitled to immunity

with respect to such action or proceeding under the Vienna Convention on Diplomatic

Relations . . . shall be dismissed.” 22 U.S.C. § 254d. Accordingly, if the Court concludes that

Defendant is entitled to diplomatic immunity, it must dismiss the action. See Gonzalez Paredes v.

Vila, 479 F. Supp. 2d 187, 191 (D.D.C. 2007); Sabbithi v. Al Saleh, 605 F. Supp. 2d 122, 130

(D.D.C. 2009).

        Under the Diplomatic Relations Act, immunity “may be established upon motion or

suggestion by or on behalf of the individual.” 22 U.S.C. § 254d. Here, Defendant filed a

“certification of [Defendant’s] immunity” in the form of a letter from the State Department dated

July 7, 2020. See Broas Decl. Ex. A, ECF No. 32. The certification confirms that the State

Department “was notified” of Defendant’s position as a “Principal Resident Representative” to the

IMF “effective November 2014” and that, as of the date of the certification, “he continues to serve

in that position.” Id. The certification also provided the basis for the State Department’s

conclusion, relying on Section 15(4) of the UN Headquarters Agreement (discussed in greater

detail infra Section III(B)).

        Although Plaintiff raised “questions” about the certification from the State Department,

see Pl.’s Mot. to Stay at 5–6, other courts have accepted similar documents as an appropriate

method to confirm the State Department’s view on immunity. See, e.g., Sabbithi, F. Supp. 2d at

126 (relying on a “letter from the State Department” filed “as an exhibit” to the motion to dismiss);

Montuya, 779 F. Supp. 2d at 62 (relying on letter from the State Department as basis for diplomat’s

immunity). As the United States Court of Appeals for the District of Columbia Circuit (“D.C.

Circuit”) has explained, “[i]t is enough that [the diplomat] has requested immunity, that the State

Department has recognized that the person for whom it was requested is entitled to it, and that the



                                                 14
Department's recognition has been communicated to the court.” Carrera v. Carrera, 174 F.2d

496, 497 (D.C. Cir. 1949) (internal quotation and citation omitted); see also Muthana v. Pompeo,

985 F.3d 893, 907 (D.C. Cir. 2021) (“In litigation implicating the status of diplomats, the courts

and the Executive have developed a practice in which the Executive submits a certification of a

diplomat’s status to the court.”). That is precisely what happened here: the State Department

provided its recognition of Defendant’s immunity after correspondence from the Egyptian

embassy, and that recognition was presented to the Court. 6 The United States also indicated in its

Statement of Interest that the “State Department’s Certification is consistent with [the UN

Headquarters Agreement] . . . and the process followed is in keeping with the Department’s

standard practice.” Gov.’s Stmt. at 8.

         The Court concludes that the certification filed by Defendant confirms the State

Department’s position that Defendant’s status as a Principal Resident Representative to the IMF

entitles him to diplomatic immunity. The State Department’s confirmation of diplomatic status

and immunity ordinarily ends the Court’s inquiry. 7 See Carrera, 174 F.2d at 497 (“The courts are

disposed to accept as conclusive of the fact of the diplomatic status of an individual claiming an

exemption, the views thereon of the political department of their government.” (internal citations




6
  Plaintiff suggests that it is a “fair inference” to conclude that Defendant’s status was “changed for the purpose of this
case” or “reverse-engineered.” Pl.’s Mot. to Stay at 6–7. Defendant disputes Plaintiff’s suggestion, contending that
Defendant is immune from suit by virtue of his position with the IMF, as evidenced by the State Department’s
confirmation of his status “effective 2014.” See Def.’s Opp’n to Pl.’s Mot. to Stay at 6 n.4. Even assuming Plaintiff
is correct, “[t]he weight of relevant caselaw favors finding that if international officers acquire immunity during the
pendency of a suit, the suit must be dismissed.” Zuza v. Office of High Representative, 14-01099 (RC), 2016 WL
447442, at *5 (D.D.C. Feb. 4, 2016) (citing Abdulaziz v. Metro. Dade Cnty., 741 F.2d 1328, 1329-30 (11th Cir. 1984)
(holding that diplomatic immunity “serves as a defense to suits already commenced”)) (additional citations omitted).
7
  Plaintiff argues that the State Department’s position on Defendant’s immunity is merely entitled to “substantial
weight,” based on Yousuf v. Samantar, 699 F.3d 763, 773 (4th Cir. 2012). In that case, the Fourth Circuit concluded
that it was appropriate to “give absolute deference to the State Department’s position on status-based immunity
doctrines,” but its determination “regarding conduct-based, by contrast, is not controlling, but it carries substantial
weight in our analysis of the issue.” Id. at 773. Here, Defendant’s immunity hinges on his status as a Principal
Resident Representative to the IMF, not based on his conduct.

                                                           15
and quotation marks omitted)); see also Zdravkovich v. Consul General of Yugoslavia, No.

98-7034, 1998 WL 389086, at *1 (D.C. Cir. June 23, 1998) (per curiam) (“The courts are required

to accept the State Department’s determination that a foreign official possesses diplomatic

immunity from suit.”) (internal citations and quotation marks omitted); Abdulaziz, 741 F.2d 1328,

1331 (11th Cir. 1984) (“Although defendant argue that the State Department certificate is

reviewable in court, the courts have generally accepted as conclusive the views of the State

Department as to the fact of diplomatic status.”); Jungquist v. Nahyan, 940 F. Supp. 312, 321–22

(D.D.C. 1996) (“[T]he determination of a diplomat’s status . . . is made by the State Department,

not the Court.”), rev’d in part on other grounds, 115 F.3d 1020 (D.C. Cir. 2017); Montuya, 779 F.

Supp. at 62 (“The Court must accept the State Department’s determination that Defendants have

diplomatic status.”). Courts afford such “conclusive weight to the Executive’s determination of

an individual’s diplomatic status” in recognition of the Constitution’s “vesting” of “diplomatic

powers with the President.” Muthana, 985 F.3d at 907. “The Constitution vests the President with

the sole power to ‘receive Ambassadors and other public Ministers.’” Id. (quoting U.S. Const. art.

II, § 1 (“The executive Power shall be vested in a President of the United States of America.”), §

3 (“[H]e shall receive Ambassadors and other public Ministers.”)). And the “Reception Clause

recognizes the President's authority to determine the status of diplomats, a fact long confirmed by

all three branches.” Id. (citing Crimes Act of 1790 ch. IX § 25, 1 Stat. 112, 117–18; Presidential

Power to Expel Diplomatic Personnel from the United States, 4A Op. O.L.C. 207, 208–09 (Apr.

4, 1980); In re Baiz, 135 U.S. 403, 432 (1890)).

       Here, however, Plaintiff argues that the State Department’s position is not dispositive

because the State Department “cannot . . . speak to whether [Defendant] has complied with the

provisions of Article V, Section 15(4) of the UN Headquarters Agreement,” which is the basis for



                                                16
the State Department’s conclusion that Defendant is a diplomatic agent, immune from suit. See

Pl.’s Reply at 1, 10–11. Accordingly, the Court shall next address the relevant sections of the UN

Headquarters Agreement underlying the Defendant’s claim of diplomatic immunity based on the

State Department’s certification.

   B. UN Headquarters Agreement

       The UN Headquarters Agreement affords certain United Nations officials “the same

diplomatic immunity as diplomats accredited to the United States.” Devi v. Silva, 861 F. Supp. 2d

135, 141 (S.D.N.Y. 2012). In its certification of Defendant’s immunity, the State Department

relies on Article 5, Section 15 of the UN Headquarters Agreement, which provides:

                (1) Every person designated by a Member as the principal resident
               representative to the United Nations of such Member or as a resident
               representative with the rank of ambassador or minister
               plenipotentiary,

               (2) such resident members of their staffs as may be agreed upon
               between the Secretary–General, the Government of the United
               States and the Government of the Member concerned,

               (3) every person designated by a member of a specialized agency,
               as defined in Article 57, paragraph 2 of the Charter, as its principal
               resident representative, with the rank of ambassador or minister
               plenipotentiary at the headquarters of such agency in the United
               States, and

               (4) such other principal resident representatives of members to a
               specialized agency and such resident members of the staffs of
               representatives to a specialized agency as may be agreed upon
               between the principal executive officer of the specialized agency,
               the Government of the United States and the Government of the
               Member concerned,

               shall, whether residing inside or outside the headquarters district, be
               entitled in the territory of the United States to the same privileges
               and immunities subject to corresponding conditions and obligations,
               as it accords to diplomatic envoys accredited to it.



                                                 17
UN Headquarters Agreement § 15. Specifically, the State Department (and Defendant) relies on

Section 15(4) as the basis for Defendant’s diplomatic immunity, indicating that the IMF is a

“specialized agency” of the United Nations, so as a “principal resident representative” of the IMF,

Defendant is “entitled . . . to the same privileges and immunities . . . as [the United States] accords

diplomatic envoys accredited to it.” See Broas Decl. Ex. A, ECF No. 32.

       Plaintiff argues, however, that Section 15(4) of the UN Headquarters Agreement requires

Defendant to provide evidence of a “tripartite agreement” among the United States, Egypt, and the

IMF to demonstrate that he was a “Principal Resident Representative,” entitled to diplomatic

immunity. Pl.’s Reply at 10–12. Defendant, citing the State Department’s certification, argues

that Principal Resident Representatives of the IMF are entitled to diplomatic immunity pursuant

to the “plain language” of Section 15. Def.’s Opp’n to Mot. to Stay at 12–13. The issue, therefore,

is whether the final clause of Section 15(4)—“as may be agreed upon between” the agency, the

United States, and Egypt—compels Defendant to demonstrate the IMF’s consent to his status as

a Principal Resident Representative.

       Neither party cites—and the Court has not identified—any caselaw considering whether

the final clause of Section 15(4) applies both to “principal resident representatives” and “such

resident members of the staffs of residents” or only to the latter category (which immediately

precedes the phrase). Rather, the parties each discuss cases applying Sections 15(1) and 15(2).

Section 15(1) entitles all “principal resident representatives” designated by a member country to

the United Nations to immunity, without any requirement of a “tripartite agreement.” Defendant

cites two cases applying Section 15(1) to support his argument that the State Department’s

certification of Defendant’s diplomatic status alone is sufficient and dispositive. See Def.’s Opp’n

to Mot. to Stay at 13–15; Devi, 861 F. Supp. 2d at 140–41 (concluding that “Deputy Permanent



                                                  18
Resident of Sri Lanka to the United Nations,” as “formally recognized by the United States” was

entitled to diplomatic immunity); Ahmed v. Hoque, No. 01 Civ. 7224(DLC), 2002 WL 1964806,

at *1, *5 (S.D.N.Y. Aug. 23, 2002) (finding that defendant’s status as “Economics Minister” for

the Permanent Mission of Bangladesh “accords him full diplomatic immunity under the

Headquarters Agreement”).

       Plaintiff, in contrast, relies on cases applying Section 15(2), which provides immunity to

“resident members of their staffs as may be agreed upon” by the member state, the United States,

and the Secretary General of the United Nations. UN Headquarters Agreement § 15(2) (emphasis

added). Plaintiff argues that cases applying Section 15(2) require “evidence that there is agreement

among all three necessary parties under the treaty.” Pl.’s Reply at 15–16. But the cases cited by

Plaintiff deal with members of the “staff” of United Nations members’ representatives—not with

individuals designated as “principal resident representatives” to the UN or to a UN agency. See,

e.g., United States. ex rel. Casanova v. Fitzpatrick, 214 F. Supp. 425, 427, 433 (S.D.N.Y. 1963)

(concluding that “Resident Member of the Staff of the Permanent Mission of Cuba to the United

Nations” did not have diplomatic immunity because the State Department certified that the United

States had not agreed to grant diplomatic immunity); United States v. Coplon, 84 F. Supp. 472,

476 (S.D.N.Y. 1949) (concluding that “member of the staff of the Headquarters Planning Office”

who was “not the principal resident representative” and whom the State Department declared

“[did] not enjoy diplomatic status” did not qualify for diplomatic immunity); United States v.

Egorov, 222 F. Supp. 106, 108–09 (E.D.N.Y. 1963) (concluding that defendant was not entitled to

diplomatic immunity as an “employee” of the UN). And in several of the cases cited by Plaintiff,

the courts have distinguished between “United Nations representatives or ministers” and “United

Nations staff members or employees, noting that only representatives and ministers are accorded



                                                19
full diplomatic immunity, while staff members and employees are accorded only functional

immunity.” Ahmed, 2002 WL 1964806, at *5 (citing United States v. Enger, 472 F. Supp. 490,

502 (D.N.J. 1978); Egorov, 222 F. Supp. at 108; Fitzpatrick, 214 F. Supp. at 436).

        The Court sees no reason to depart from the same distinction with respect to “specialized

agencies” of the United Nations. 8 That is, there is no reason to read Section 15(4) as requiring

“principal resident representatives of members to a specialized [UN] agency” to demonstrate the

agency’s assent, when there is no such requirement for a “principal resident representative to the

United Nations” under Section 15(1). The familiar “rule of the last antecedent” counsels the same

result. See, e.g., Lockhart v. United States, 136 S. Ct. 958, 962 (2016) (“[A] limiting clause or

phrase should ordinarily be read as modifying only the noun or phrase that it immediately

follows.”) (internal citations and quotation marks omitted). So too does the State Department’s

reliance on Section 15(4) for its conclusion that Defendant is immune from suit based on his

diplomatic status. See United States v. Stuart, 489 U.S. 353, 369 (1989) (“[A]lthough not

conclusive, the meaning attributed to treaty provisions by the Government agencies charged with

their negotiation and enforcement is entitled to great weight.”); see also Gonzalez Paredes, 479 F.

Supp. 2d at 194 (deferring to the State Department’s interpretation of “commercial activity”

exception to Article 31 of the Vienna Convention). In its Statement of Interest, the United States

explicitly confirms its position that “per Section 15(4), only the immunity accorded other ‘resident

members of the staffs or representatives’ must be agreed between the specialized agency, the

United States, and the government of the state concerned.” Gov.’s Stmt. at 8 n.4.




8
 The IMF is classified as a “specialized agency” of the United Nations pursuant to the Agreement Between the United
Nations and the IMF, Art. 1, Nov. 15, 1947, 16 UNTS 325.

                                                       20
       Even if the Court adopted Plaintiff’s interpretation of Section 15(4) as requiring “tripartite

agreement” as to Defendant’s Principal Resident Representative status, see Pl.’s Resp. to Gov.’s

Stmt. at 7–8, the State Department indicates that the “all three entities referred to in Section 15(4)

of the UN Headquarters Agreement—the IMF, Egypt, and the United States—agreed as to

[Defendant’s] diplomatic status[.]” Id. at 8 (emphases added). The State Department explains

that “the IMF notified [Defendant] to the State Department as assuming his duties as Egypt’s

Principal Resident Representative to the IMF, which would have been based on a notification of

the appointment by the Egyptian government to the IMF.” Id.; see also Gov.’s Stmt. Ex. 1,

Seagroves Decl. ¶ 2, ECF No. 44-1. The State Department’s certification, supplemented by its

Statement of Interest and supporting affidavit, belies Plaintiff’s assertion that Defendant’s “PRR

status is unsubstantiated.”    Pl.’s Resp. to Gov.’s Stmt. at 1.       The Court credits the State

Department’s certification and representations (under oath) that its records of Defendant’s position

and diplomatic status derive from notification by the IMF and Egypt. Gov.’s Stmt. at 8; Seagroves

Decl. ¶ 2; see, e.g., Muthana, 985 F.3d at 908 (“When a diplomat has been recognized by the

Executive, “the evidence of those facts is not only sufficient, but in our opinion, conclusive upon

the subject of his privileges as a minister.” (internal citations and quotation marks omitted)).

       Based on the State Department’s certification that Defendant was a Principal Resident

Representative to the IMF at the time Plaintiff filed his Complaint and attempted to serve

Defendant with process, the Court concludes that Defendant is entitled to “the same privileges and

immunities subject to corresponding conditions and obligations, as [the United States] accords to

diplomatic envoys.” UN Headquarters Agreement § 15; see also United States v. Khobragade, 15

F. Supp. 3d 383, 387 (S.D.N.Y. 2014) (“Courts in civil cases have dismissed claims against

individuals who had diplomatic immunity at an earlier stage of the proceedings, even if they no



                                                 21
longer possessed immunity at the time dismissal was sought.”). Those “privileges and immunities”

are defined by the Vienna Convention. See Devi, 861 F. Supp. 2d at 141. Under the Diplomatic

Relations Act, the Court lacks jurisdiction to consider Plaintiff’s Complaint. See supra Section

III(A). The Court, therefore, does not consider Defendant’s other grounds for dismissal.

       In upholding Defendant’s claim of diplomatic immunity from suit, the Court recognizes

that it is “leaving Plaintiff without recourse—at least within the United States and at this time.”

Gonzalez Paredes, 479 F. Supp. 2d at 194. Nonetheless, the Court is bound by the requirement

that “[a]ny action or proceeding brought against an individual who is entitled to immunity with

respect to such action or proceeding under the Vienna Convention on Diplomatic Relations . . .

shall be dismissed.” 22 U.S.C. § 254d (emphasis added). The Court further grants Defendant’s

Motion to Quash, based on the “rather obvious point that if a diplomat is immune from suit, he or

she is equally immune from service of process.” Aidi v. Yaron, 672 F. Supp. 516, 518 (D.D.C.

1987); see also Gonzalez Paredes, 479 F. Supp. 2d at 195 (granting motions to quash service of

process and to dismiss action against defendants entitled to diplomatic immunity under the Vienna

Convention). Accordingly, Defendant’s motions to quash service of process and to dismiss the

Complaint shall be granted.

                                   IV.    CONCLUSION

       For the foregoing reasons, the Court shall GRANT Defendant’s Motion to Quash and

Motion to Dismiss and shall dismiss this case without prejudice.           An appropriate Order

accompanies this Memorandum Opinion.


                                                          /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge

Date: September 17, 2021

                                                22